 19-10454-scc     Doc 11     Filed 03/28/19 Entered 03/28/19 12:16:37           Main Document
                                          Pg 1 of 3



MCDERMOTT WILL & EMERY LLP
Darren Azman
Ravi Vohra
340 Madison Avenue
New York, New York 10173
Telephone: (212) 547-5400
Facsimile: (212) 547-5444

Counsel to CL Media Holdings LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                Chapter 7

                                                      Case No. 19-10454 (SCC)
MMJK, Inc.
                                Debtor.


                     NOTICE OF APPEARANCE AND REQUEST FOR
                    SERVICE OF ALL PLEADINGS AND DOCUMENTS

         PLEASE TAKE NOTICE that, pursuant to Sections 102(1), 342, and 1109(b) of the

 United States Bankruptcy Code (the “Bankruptcy Code”), Rules 2002, 9007 and 9010 of the

 Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), McDermott Will & Emery

 LLP appears in the above-captioned Chapter 7 Case (the “Chapter 7 Case”), on behalf of CL

 Media Holdings LLC (“CL Media”). The undersigned requests that all notices given or required

 to be given and all documents served or required to be served in the above-captioned case be

 given and served upon:

                              Darren Azman, Esq.
                              Ravi Vohra, Esq.
                              MCDERMOTT WILL & EMERY LLP
                              340 Madison Avenue
                              New York, New York 10173
                              Telephone: (212) 547-5400
                              Facsimile: (212) 547-5444
                              Email: dazman@mwe.com
                                     rvohra@mwe.com
 19-10454-scc      Doc 11     Filed 03/28/19 Entered 03/28/19 12:16:37             Main Document
                                           Pg 2 of 3



       PLEASE TAKE FURTHER NOTICE that the foregoing request includes not only the

notices and papers referred to in the Bankruptcy Rules specified above, but also includes,

without limitation, notices of any application, complaint, demand, hearing, motion, petition,

order, pleading or other request, whether formal or informal, whether written or oral and whether

transmitted or conveyed by mail, hand delivery, telephone, electronic mail or otherwise, that is

filed or given in connection with the above-captioned proceeding.

       PLEASE TAKE FURTHER NOTICE that this request shall not be deemed or

construed to be a waiver of any substantive or procedural rights of CL Media, including, without

limitation: (i) to have final orders in non-core matters entered only after de novo review by the

United States District Court for the Southern District of New York (the “District Court”); (ii) to

have a trial by jury in any proceeding so triable in this chapter 7 case or any case, controversy, or

proceeding related to this chapter 7 case; (iii) to have the District Court withdraw the reference in

any matter subject to mandatory or discretionary withdrawal; or (iv) any other rights, claims,

actions, defenses, setoffs or recoupments to which CL Media may be entitled under agreements,

in law, in equity, or otherwise, all of which rights, claims, actions, defenses, setoffs and

recoupments are expressly reserved.

Dated: New York, New York                             MCDERMOTT WILL & EMERY LLP
       March 28, 2019
                                                        /s/ Darren Azman
                                                      Darren Azman, Esq.
                                                      Ravi Vohra, Esq.
                                                      340 Madison Avenue
                                                      New York, New York 10173-1922
                                                      Telephone: (212) 547-5400
                                                      Facsimile: (212) 547-5444
                                                      Email:     dazman@mwe.com
                                                                  rvohra@mwe.com

                                                      Counsel to CL Media Holdings LLC




                                                  2
19-10454-scc      Doc 11    Filed 03/28/19 Entered 03/28/19 12:16:37            Main Document
                                         Pg 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that on March 28, 2019, the foregoing Notice of Appearance and Request
for Service of all Pleadings and Documents was served on the party listed below via the Court’s
CM/ECF system.


Nathan S. Greenberg, Esq.                          Gary Frederick Herbst, Esq.
McGuireWoods LLP                                   LaMonica Herbst & Maniscalco
Attorneys for Debtor                               Attorneys for the Chapter 7 Trustee
1251 Avenue of the Americas, 20th Floor            3305 Jerusalem Avenue
New York, NY 10020                                 Wantagh, NY 11793

Amish R. Doshi, Esq.
Doshi Legal Group, P.C.
Attorneys for Oracle America, Inc.
1979 Marcus Avenue, Suite 210E
Lake Success, NY 11042

Dated: New York, New York
       March 28, 2019                       MCDERMOTT WILL & EMERY LLP

                                              /s/ Darren Azman
                                            Darren Azman, Esq.
                                            Ravi Vohra, Esq.
                                            340 Madison Avenue
                                            New York, New York 10173-1922
                                            Telephone: (212) 547-5400
                                            Facsimile: (212) 547-5444
                                            Email:      dazman@mwe.com
                                                        rvohra@mwe.com

                                             Counsel to CL Media Holdings LLC




                                               3
